Citation Nr: 1622052	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.

3.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Proper notice was not provided as to how to establish a claim of increased rating.  This must be done.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, based on the evidence that the Veteran currently resides in a VA community living center, updated clinical findings should be obtained to determine whether the service connected disabilities result in a need for aid and attendance or housebound status. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) has been done.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, ensure that notice has been given as to how to establish the claims of increased rating.

2.  Ensure that all relevant medical records are associated with the file.   

3.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected thoracolumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

4.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

5.  Afford the Veteran a VA examination or obtain a medical opinion from a treating medical professional with sufficient expertise to determine whether the service-connected disabilities result in a need for aid and attendance or render the Veteran housebound.  All pertinent evidence should be made available to and reviewed by the medical professional.

The medical professional must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the following are present as a result of the service-connected disabilities: 

 (a) inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

 (b) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); 

 (c) inability to attend to the wants of nature; 

 (d) inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or 

 (e) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

 (f) the Veteran is housebound, in that he is bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities.

A complete rational for all opinions expressed must be provided.  If the examiner finds that an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

6.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




